IN THE SUPREME COURT OF THE STATE OF DELAWARE

BOBBY TAYLOR,                         §
                                      §     No. 76, 2020
            Defendant Below,          §
            Appellant,                §     Court Below—Superior Court
     v.                               §     of the State of Delaware
                                      §
STATE OF DELAWARE,                    §     Cr. Id. No: 1511017784A&B(N)
                                      §
            Plaintiff Below,          §
            Appellees.                §

                         Submitted: March 24, 2021
                         Decided:   March 31, 2021

Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

                                   ORDER
     This 31st day of March 2021, after careful consideration of the parties’ briefs

and the record on appeal, it appears to the Court that the judgment of the Superior

Court should be affirmed on the basis of and for the reasons stated in its September

23, 2019 Order.

     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ Gary F. Traynor
                                            Justice